cca-581833-13 id -------------- office uilc number release date from ------------------ sent wednesday may pm to --------------- cc subject re quick question - effect of bkty petition assmt sol hi -------- - i agree that the filing of a bankruptcy petition doesn't suspend the assessment sol if a notice_of_deficiency hasn't been issued bc b d provides that the automatic_stay doesn't prohibit the making of a tax_assessment and sec_362 provides that the stay doesn't prohibit the issuance of a notice_of_deficiency once an sn is issued however the irs is indirectly prohibited by the stay from assessing a deficiency during the time the debtor is prohibited by sec_362 from filing a tax_court petition note prior to the bankruptcy act of the irs was directly prohibited by the automatic_stay from making assessments because the bc now allows assessments the sol on assessments is no longer suspended by reason of a bankruptcy case pursuant to sec_6503 sec_362 prevents an individual debtor from filing a petition in tax_court concerning a prepetition tax while the stay is in effect when this happens sec_6213 suspends the running of the 90-day period to petition_tax_court while the stay is in effect plus days when a statutory notice is issued while the stay is in effect the taxpayer ha sec_150 days to file a petition in tax_court after the stay ends because the irs is prohibited by sec_6213 from assessing a deficiency during the time the taxpayer has to petition_tax_court the filing of a bankruptcy petition has the effect of indirectly preventing the irs from making an assessment sec_6503 suspends the running of the sol on assessment during the time the irs is prohibited from making an assessment and for days thereafter this issue is discussed in the chief_counsel bankruptcy practice deskbook on pp to i hope this answers your question feel free to contact me however should you have any questions regarding the above ---------- --------------------- ------------ -----------------
